                                                                              FILED
                                                                                  MAR 19 2020
     1

 2

 3
                                    UNITED STATES DISTRICT COURT
 4
                                SOUTHERN DISTRICT OF CALIFORNIA
 5
          UNITED STATES OF AMERICA,                      Case No.: 20-CR-0714-DMS
 6
                                    Plaintiff,
 7
               v.                                        ORDER AND JUDGMENT TO
 8                                                       DISMISS THE INFORMATION
          LUIS MORENO-GARIBAY,
 9

10                                  Defendant.

11

12

13            Upon    motion   of    the   United   States   of   America   and    good   cause
14       appearing,

15            IT IS HEREBY ORDERED that the INFORMATION in the above-entitled

16       case be dismissed without prejudice.

17            IT IS SO ORDERED.

18       DATED: MARCH _L!l_, 2020.

19

20

21
                                                    United States District Judge
22

23

24

25

26

27

28
